Third District Court of Appeal
                               State of Florida

                         Opinion filed April 28, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D20-1180
                       Lower Tribunal No. 19-31079
                          ________________


  Grand Bay Residences Condominium Association, Inc., etc., et al.,
                                Appellants,

                                     vs.

                     Key Bay Club, LLLP, etc., et al.,
                                Appellees.


     An Appeal from a non-final order from the Circuit Court for Miami-Dade
County, Reemberto Diaz, Judge.

     Rasco, Klock, Perez & Nieto, P.L., and Ramon E. Rasco and Juan
Carlos Antorcha and Paul C. Savage, for appellants.

     Shubin & Bass, P.A., and John K. Shubin and Juan J. Farach and
Alannah L. Shubrick, for appellee Key Bay Club, LLLP.


Before SCALES, MILLER and LOBREE, JJ.

     PER CURIAM.

     Affirmed.